


110 HR 2624 IH: District of Columbia Loan Repayment

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2624
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide
		  eligibility to the District of Columbia for the State Loan Repayment
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia Loan Repayment
			 Equity Technical Amendment of 2007.
		2.Eligibility of
			 the District of ColumbiaSection 338I(h) of the Public Health Service
			 Act (42 U.S.C. 254q–1(h)) is amended by striking the period and inserting
			 and the District of Columbia..
		
